Exhibit 10.1

 

 

 

 

Extension of Agreement to Organize

 

and

 

Operate A Joint Venture

 

Pursuant to ARTICLE X, TERMINATION, the Parties hereto to that certain Agreement
to Organize and Operate a Joint Venture dated June 14, 2018 (“Agreement”),
hereby agree to extend the Closing Date of the Agreement up to and including
Monday, July 18, 2018.

 

All other terms of the Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
June 29, 2018.

 

 

Digital Power Lending, LLC

 

 

By:/s/ William Corbett______________

William Corbett, Manager

 

 

 

QPAGOS

 

 

By:/s/ Gaston Pereira________________

Gaston Pereira, Chief Executive Officer

 

 

 

Innovative Payment Systems, Inc.

 

 

By:/s/ Greg Rovner_________________

Greg Rovner

 



 

 